Citation Nr: 0025069	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-03 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.

Entitlement to an increased (compensable) rating evaluation 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1943 to 
October 1945.  He was a prisoner of the German Government 
from August 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans' 
Affairs (VA).

In December 1996 the Board granted service connection for 
tinnitus.  In a December 1996 rating action the RO 
implemented the Board's decision and assigned a 
noncompensable rating for the tinnitus.  The veteran has 
appealed this decision.   

In March 1994 the RO denied a claim for service connection 
for hearing loss.  A statement of the case was furnished in 
May 1994.  In a statement received later in May 1994 the 
veteran stated that he wanted the VA to reconsider his claim 
for tinnitus and not a hearing loss.  

The Board in December 1996 indicated that in the May 1994 
letter, the veteran withdrew the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for hearing loss.  Thus, the March 1994 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  

The veteran testified at a March 2000 videoconference hearing 
before the undersigned member of the Board.


FINDINGS OF FACT

1.  In March 1994 the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hearing loss.  An appeal regarding this 
decision was not perfected.   

2.  The evidence received subsequent to the March 1994 RO 
decision is so significant that it must be considered to 
fairly decide the merits of the claim.

3.  Bilateral hearing loss is of service origin.

4.  The tinnitus is persistent.  


CONCLUSIONS OF LAW

1.  The March 1994 RO decision, which denied entitlement to 
service connection for hearing loss, is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  The evidence received subsequent to the March 1994 RO 
decision, in which service connection for hearing loss was 
denied, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108, (West 1991); 38 C.F.R. § 3.156 (1999).

3.  Bilateral hearing loss was incurred during military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999).  

4.  The criteria for a 10 percent evaluation for tinnitus 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (effective prior to June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for hearing 
loss.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

Entitlement to service connection may also be granted for a 
chronic disease, i.e. sensorineural hearing loss, which is 
manifested to a degree of 10 percent disabling within one 
year following the veteran's period of active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The evidence of record at the time of the March 1994 RO 
decision which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for hearing loss, may be briefly summarized.  

The available service medical records consist primarily of 
the induction and separation examinations.  These reports 
contain no complaint, finding, or history pertaining to a 
disorder involving hearing loss.  At the time of the 
separation examination hearing for the whispered and spoken 
voices was 15/15, bilaterally and the ears were listed as 
normal.  The service administrative records show that the 
veteran served as a pilot of a B-24.  His awards and 
commendations include the Air Medal with three Oakleaf 
Clusters.  The veteran was a prisoner of the German 
Government from August 1944 to April 1945.

A VA examination conducted in November 1962 described the 
ears as normal.  An audiological evaluation was not conducted 
at that time.  The veteran submitted a letter from a private 
physician, dated August 1967, which contains an opinion that 
the veteran had a high tone sensori-neural hearing loss in 
both ears from exposure to noise of airplanes in World War II 
and quinine treatment for his malaria.  The physician 
commented that the veteran's chief problem was poor 
understanding rather than poor hearing.

A November 1978 VA audiological examination showed that the 
veteran had sharply falling sensori-neural hearing loss.  

An August 1982 private medical statement is to the effect 
that the veteran's hearing loss was secondary to noises from 
B-24 (pilot during World War II).  A VA outpatient report, 
dated in July 1984 contains an impression of sensorineural 
hearing loss.

In January 1985 the veteran underwent a VA POW examination 
which listed a history of severe hearing loss since the time 
the veteran was in war, and that some ringing in the ears was 
present.  

The veteran submitted numerous statements from family members 
and friends dated April 1985 which are to the effect that the 
veteran had hearing loss after he was discharged from service 
in World War II.

A September 1985 statement from a fellow service member 
described that he remembered the veteran went to the doctor 
complaining of a ringing in his ears and difficulty hearing.  

The veteran testified at an RO hearing in March 1986.  The 
veteran testified that he was a pilot during World War II and 
was a POW in Germany.  He had not been issued ear protection.  
The veteran described that he felt that his hearing loss was 
directly related to his constant exposure to aircraft engine 
noises, as well as the explosion and rapid descent brought 
about when his plane was shot down.  

In July 1986 Board denied service connection for hearing 
loss.  At that time the Board determined that hearing loss 
was not shown in service or for many years thereafter.  This 
decision is final 38 U.S.C.A. § 7104. 

A February 1994 VA audiological examination showed that the 
veteran has experienced hearing difficulties since World War 
II.  He had worn hearing aids since 1979.  The summary of the 
audiological tests showed a severe to profound, high 
frequency, sensorineural loss in both ears under the criteria 
set forth in 38 C.F.R. § 3.385.  

In March 1994 the RO determined that new and material 
evidence had not been submitted to reopen a claim for heating 
loss.  Following the issuance of the statement of the case, 
the veteran in May 1994 withdrew his appeal.  Accordingly, 
the March 1994 decision is final.  38 U.S.C.A. § 7105.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 3.156.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information. Evans v. Brown, 9 Vet. App. 273, 283 (1996); see 
also Dolan v. Brown, 9 Vet. App. 358, 363 (1996). 

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

The evidence received since the March 1994 decision includes 
VA and private medical records dated 1984 to 1998, lay 
statements and private medical and lay statements which were 
previously on file.  

Received in June 1994 was a statement from fellow serviceman 
who indicated that he remembered that the veteran went  to 
the infirmary because of hearing loss.  Also received was a 
lay statement from a friend that in effect described the 
veteran's wartime history.

The veteran was seen at a VA outpatient clinic in July 1994.  
The impression was sensorineural hearing loss.

In January 1995 letter a private physician stated that the 
veteran suffered from hearing impairment which the physician 
believed to be due in part to the noise produced by a B24 
when he was a pilot.  

An August 1996 letter from the veteran describes that when he 
was shot down he was trapped in the fuselage of his plane and 
subsequently injured, and that there were no records of this 
injury because he was taken as a POW.  A wartime log written 
by the veteran apparently while on active duty in which the 
veteran's POW experiences was received February 1997.

In an October 1997 statement, a private physician who had 
previously treated the veteran stated that he had flown in a 
B-17 which was an extraordinarily noisy aircraft.  
Frequently, as the pilot revved up the engines for takeoff, 
the whole aircraft vibrated, in an up and down frequency.  
When he fired the guns, they added to the wind vibration and 
engine sounds to produce a very noisy environment.  It stated 
that he believed it was probable that the above-mentioned 
noisy environment was probably similar in both the B24 and 
B17 aircraft could have contributed to the veteran's 
decreased hearing.

The undersigned member of the Board conducted a 
videoconference hearing in March 2000.  At that time the 
veteran testified that he was exposed to loud noises and 
explosions during combat.  He was a pilot of a B24 Liberator.  
The veteran first experienced hearing problems on the 10 and 
11-hour flights.  His hearing problem started right after 
discharge from service.  The veteran first visited a 
physician for hearing loss in 1967.  He also testified that 
he was unable to hold a job for very long due to his hearing 
loss.  He would have a meeting to speak and he would miss 
half of what they were saying and eventually that caught up 
to him.  

The veteran testified that his tinnitus comes and goes.  His 
tinnitus was there most of the time.  The veteran woke up at 
night with a ringing in his ears.  Sometimes the ringing in 
his ears bothered him while he was trying to concentrate.  
His tinnitus was persistent and had been there for years and 
was always there to some degree.

To summarize, the October 1997 from a private physician 
furnished more specific information regarding the factors 
which may have caused the veteran's hearing loss, to include 
aircraft vibration, engine sounds, gun fire, and wind noise.  
The Board finds that this evidence is new and material and 
the veteran's claim has been reopened.

In Elkins v. West, 12 Vet.App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled.

A person who submits a claim for benefits administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one that is meritorious on its 
own or capable of substantiation. Robinette v. Brown, 8 
Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The truthfulness of evidence is presumed for 
purposes of determining if a claim is well grounded.  
Robinette, 8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 
21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

In this regard, medical records contain a diagnosis of high 
frequency sensorineural hearing loss.  Private physicians 
attribute his hearing loss to service.  Accordingly, the 
Board finds that the claim for hearing loss is well grounded.  
The Board is also satisfied that all relevant evidence is of 
record and the statutory duty to assist the veteran in the 
development of evidence pertinent to his claim has been met.  
The Board will now proceed based on a de novo review of the 
record.

In this regard, the service medical records reflect no 
complaint or finding pertaining to hearing loss.  The 
administrative records confirm that the veteran was a pilot 
of a B-24 and was shot down by the enemy.  The Board is 
satisfied that he experienced acoustic trauma during service.  
Postservice VA examinations have confirmed the presence of 
hearing loss pursuant to 38 C.F.R. § 3.385.  Additionally two 
private physicians have rendered opinion relating his hearing 
loss to noise exposure during service.  The evidence of 
record does not contradict these opinions.  Accordingly 
service connection for bilateral hearing loss is warranted.

Increased Rating for Tinnitus.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999). 
The RO has assigned a non-compensable rating for tinnitus 
pursuant to the VA's Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4, Diagnostic Code 6260 (1999).  

VA's Schedule for Rating Disabilities as it pertained to the 
criteria for evaluating diseases of the ear and other sense 
organs, to include tinnitus was amended June 10, 1999.  See 
64 Fed. Reg. 25202-25210 (1999) Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran's tinnitus is rated under Diagnostic Code 6260 of 
the Rating Schedule.  Under the old criteria, that code 
provides that persistent tinnitus, which was a symptom of a 
head injury, a concussion or acoustic trauma, warranted a 10 
percent evaluation.  The revised criteria remove the 
requirement that tinnitus be a symptom of either a head 
injury, a concussion or of acoustic trauma, and that it be 
persistent.  Instead, under the revised criteria, if the 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.

A VA audiological examination was conducted in February 1994.  
At that time the veteran reported occasion ringing in his 
ears which he described as a mild problem which did not 
interfere with his daily life.

The veteran's claim for service connection for tinnitus was 
received by the RO in May 1994.  In a June 1994 statement the 
veteran indicated that the ringing in his ears began during 
service. 

The undersigned member of the Board conducted a 
videoconference hearing in March 2000.  At that time the 
veteran testified that his tinnitus comes and goes, and was 
not all the time.  His tinnitus was there most of the time.  
The veteran woke up at night with a ringing in his ears.  
Sometimes the ringing in his ears bothered him while he was 
trying to concentrate.  His tinnitus was persistent and had 
been there for years and was always there to some degree. 

To summarize, the veteran's testimony describing the symptoms 
of the tinnitus is considered competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, 
the testimony must be viewed in conjunction with the 
pertinent medical findings and rating criteria.  

In this regard, the veteran testified that the tinnitus was 
not constant but was present most of the time.  The record 
indicates that the tinnitus has been present since service.  
The veteran described the tinnitus as persistent.  The Board 
finds that in conjunction with his claim for service 
connection for tinnitus received subsequent to the February 
1994 VA examination, the evidence is equipoise as to whether 
the tinnitus was persistent.  Accordingly, the benefit of the 
doubt is in the veteran's favor.  Thus, it is the Board's 
judgment that a 10 percent rating is warranted for the 
tinnitus under Diagnostic Code 6260 (in effect prior to June 
10, 1999).  This is the maximum rating permitted under this 
diagnostic code.  The record shows that the veteran is in 
receipt of a total rating based on unemployability.  There is 
no evidence of record which provides a basis for a higher 
rating.  

The Board also finds that this is the highest rating 
warranted for the appeal period per Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found).  


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to an increased rating to 10 percent for tinnitus 
is granted subject to the law and regulations applicable to 
the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

